



ELIGIBLE ENTITY DESIGNATION AGREEMENT


This ELIGIBLE ENTITY DESIGNATION AGREEMENT (as the same may be amended or
modified, this “Agreement”) is made and entered into as of the __ day of
November, 2008 (the “Effective Date”) by and among FEDERAL DEPOSIT INSURANCE
CORPORATION (the “FDIC”), GENERAL ELECTRIC CAPITAL CORPORATION (“GECC”), and
GENERAL ELECTRIC COMPANY (“GE”).


RECITALS


WHEREAS, the FDIC has issued an Interim Rule effective October 23, 2008, 12
C.F.R. Part 370 (together with all updates, amendments and other modifications,
including by adoption of any final or subsequent rule and FDIC guidance and
interpretive materials regarding such Part 370, the “Rule”), establishing the
Temporary Liquidity Guarantee Program (the “Program”); and


WHEREAS, pursuant to the Rule, the FDIC will guarantee the payment of certain
newly-issued “senior unsecured debt” (as defined in the Rule, hereinafter
“Senior Unsecured Debt”) issued by Insured Depository Institutions, U.S. Bank
Holding Companies, certain U.S. Savings and Loan Holding Companies, and
affiliates of Insured Depository Institutions designated by the FDIC as
“eligible entities” (as defined in and for purposes of the Rule, hereinafter
“Eligible Entities”); and


WHEREAS, GECC is a wholly-owned subsidiary of GE; and


WHEREAS, GECC is a savings and loan holding company by virtue of its indirect
100% ownership of GE Money Bank, a federally-chartered thrift, and is supervised
by the Office of Thrift Supervision; and


WHEREAS, GECC is a Delaware corporation; and


WHEREAS, GECC is the primary operating vehicle through which GE engages in
financial services, providing financing to businesses and consumers; and


WHEREAS, GECC has requested that the FDIC guarantee under the Program Senior
Unsecured Debt issued by GECC; and


WHEREAS, GECC is an affiliate of an Insured Depository Institution for purposes
of the Rule;


NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements hereinafter contained, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:



(1)

--------------------------------------------------------------------------------

 

1.           Definitions.  Capitalized terms used and not otherwise defined in
this Agreement have the meanings given such terms in the Rule.


2.           Designation of GECC as Eligible Entity.  On the terms and subject
to the conditions set forth in this Agreement, GECC shall constitute an Eligible
Entity under the Rule.


3.           Commitments by GE and GECC.


(a)           GECC shall not issue Senior Unsecured Debt that is identified as
“guaranteed by the FDIC,” unless such debt meets all of the criteria of “newly
issued senior unsecured debt” (as defined in the Rule) and satisfies all of the
requirements and conditions necessary to qualify as FDIC-guaranteed debt under
the Rule.


(b)           In the event the FDIC does pay any claims pursuant to and in
accordance with its guarantee of GECC debt under the Program, GECC shall
reimburse the FDIC for any and all such amounts as are paid by the FDIC upon
demand for payment of the same by the FDIC.  In the event the FDIC does pay any
claims pursuant to and in accordance with its guarantee of GECC debt under the
Program, GE shall reimburse the FDIC for any and all such amounts as are paid by
the FDIC upon demand for payment of the same by the FDIC; provided, however,
that to the extent of such reimbursement, GE shall be subrogated to the rights
of the FDIC against GECC as such rights relate to the FDIC’s payment of any
claims under the FDIC guarantee of GECC debt.  Upon the reasonable request of
GE, accompanied by GE’s undertaking to reimburse the FDIC for all costs
(including reasonable attorneys’ fees and costs) incurred by the FDIC in
connection with the FDIC’s compliance with such request, the FDIC will provide
GE with reasonable cooperation in pursuing GE’s subrogation rights under this
Agreement.


(c)           GECC shall indemnify and hold harmless the FDIC from and against
any and all losses, liabilities, damages, costs and expenses (including
reasonable attorneys’ fees and costs) incurred by the FDIC and arising out of or
in connection with any of (i) the issuance by GECC of any Senior Unsecured Debt,
other than any Senior Unsecured Debt which is not guaranteed by the FDIC as
contemplated by Section 370.3(f) of the Rule, (ii) the failure of GECC to comply
with any of the covenants or other provisions of this Agreement, and (iii) any
inaccuracy or breach of any representation or warranty made by GECC in this
Agreement (for purposes of determining any such inaccuracy or breach and any
resulting liability under this indemnification provision, such representation or
warranty shall be read as if it were not qualified by and did not contain any
concept of “material,” “materiality,” “material adverse effect” or similar
qualification).


(d)           GE shall indemnify and hold harmless the FDIC from and against any
and all losses, liabilities, damages, costs and expenses (including reasonable
attorneys’ fees and costs) incurred by the FDIC and arising out of or in
connection with any of (i) the failure of GECC to comply with any of the
covenants or other provisions of

 
(2)

--------------------------------------------------------------------------------

 

this Agreement (including GECC’s indemnification obligation contained in Section
3(c)), (ii) the failure of GE to comply with any of the covenants or other
provisions of this Agreement, and (iii) any inaccuracy or breach of any
representation or warranty made by GE in this Agreement (for purposes of
determining any such inaccuracy or breach and any resulting liability under this
indemnification provision, such representation or warranty shall be read as if
it were not qualified by and did not contain any concept of “material,”
“materiality,” material adverse effect” or similar qualification).


(e)           Prior to making any claim against GE under Section 3(d)(i), the
FDIC shall give GECC written notice of GECC’s failure that gives rise to such
claim against GE (but shall not otherwise be required to pursue or exhaust any
remedies against GECC).


(f)           Unless the FDIC otherwise consents in writing, the representations
and warranties contained in Section 4(d) shall remain true and correct in all
respects.


(g)           Until June 30, 2012, each of GE and GECC shall make a good faith
effort to inform the FDIC promptly of any material change in the information
communicated in writing to the FDIC in connection with GECC’s request to
designate GECC an Eligible Entity.


4.           Representations and Warranties.  Each of GE and GECC hereby
represent and warrant to the FDIC as follows:


(a)           It is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization and has all
requisite power and authority (corporate or other) to own, lease and operate its
assets and properties and to carry on its business as presently conducted.


(b)           It has all requisite power and authority (corporate or other) to
execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby.  The execution and delivery by
it of, and the performance by it of its obligations under, this Agreement have
been duly and validly authorized by all requisite action on the part of it, and
this Agreement constitutes a valid and binding obligation of it enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws relating to or affecting the rights and remedies of
creditors generally and to general principles of equity (regardless of whether
in equity or at law).


(c)           The execution and delivery by it of this Agreement, the
performance by it of its obligations hereunder and the consummation by it of the
transactions contemplated hereby do not and will not:  (i) violate any provision
of its certificate or articles of incorporation or bylaws; (ii) require on the
part of it any notice or filing with, or any permits, licenses, authorizations,
registrations, franchises, approvals, consents, certificates, variances and
similar rights obtained, or required to be obtained,

 
(3)

--------------------------------------------------------------------------------

 

from any federal, state, municipal or other governmental department, branch,
commission, board, bureau, agency or instrumentality, or other authorization of,
or any exemption by, any federal, state, municipal or other governmental
department, branch, commission, board, bureau, agency or instrumentality, in
each case except as would not, individually or in the aggregate, have a material
adverse effect on it or its ability to perform any obligation under this
Agreement; (iii) in any material respect, result in a violation or breach of,
constitute a default under, result in the acceleration of, give rise to any
right to accelerate, terminate, modify or cancel, or require any notice,
consent, authorization, approval or waiver under, or result in any other adverse
consequence under, any material contract to which it is a party or by which it
or any of its assets or properties is bound; (iv) violate or breach the terms of
or cause any default under any law applicable to it or any of its properties or
assets, except as would not, individually or in the aggregate, have a material
adverse effect on it or its ability to perform any obligation under this
Agreement; or (v) with the passage of time, the giving of notice or both, have
any of the effects described in clauses (i) through (iv) of this Section.


(d)           GECC is (i) a corporation organized and existing under the laws of
the state of Delaware or another state within the United States, (ii) an
affiliate of GE, (iii) an affiliate of an Insured Depository Institution for
purposes of the Rule, and (iv) together with its subsidiaries, the primary
operating vehicle through which GE engages in financial services and provides
financing to businesses and consumers.


(e)           The representations and warranties made by GE and GECC in this
Agreement, and the information provided by GE and GECC to the FDIC in connection
with GECC’s request to designate GECC an Eligible Entity (including the
information set forth in the Recitals hereto), are true and correct in all
material respects and do not omit any material facts necessary in order to make
the statements made not misleading.


(f)           GE and GECC each hereby acknowledge that (i) the FDIC may be in
possession of information relating to GE or GECC which information was not
provided to the FDIC in connection with the request to designate GECC as an
Eligible Entity (“Non-Qualifying Information”), and (ii) neither the
representations and warranties of GE and GECC nor any obligations that may arise
as a breach thereof shall be limited or otherwise affected by reason of the fact
that the FDIC is or was at any time in possession of Non-Qualifying Information.


5.           Oversight and Reports.  Without limiting the application of the
Rule generally to any FDIC guarantee provided pursuant to the Program with
respect to GECC Senior Unsecured Debt, and without limiting the oversight or
other authority to which GE or GECC may be subject by any other regulator, each
of GE and GECC agree that (i) it shall be subject to the oversight of the FDIC
pursuant to the provisions of Section 370.10 of the Rule (regardless of whether
it is a “participating entity” for purposes of the Rule), and (ii) it shall
notify the FDIC in writing within three (3) business days after the occurrence
of any event that would reasonably be expected to result in any failure by GE or
GECC to comply in any material respect with any of the covenants or other
provisions of Section 3 of this Agreement.  Without limiting the rights the FDIC
may have under the

 
(4)

--------------------------------------------------------------------------------

 

Rule or otherwise under this Agreement, GE and GECC acknowledge and agree that
the FDIC may terminate this Agreement (but any FDIC guarantee shall be
terminated in a manner consistent with Section 370.11 of the Rule) if either GE
or GECC breaches any obligation or covenant contained, or there exists any
inaccuracy in any representation or warranty made by GE or GECC, in this
Agreement, and the same is not cured after notice and a reasonable opportunity
to cure the same is provided by the FDIC (with such notice to specify such
reasonable cure period).  No provision of this Agreement shall be construed to
affect the FDIC’s authority to terminate GECC’s status as an Eligible Entity
pursuant to Section 370.11 of the Rule.


6.           Survival.  All representations, warranties, covenants and
agreements contained in this Agreement shall survive (and not be affected in any
respect by) the consummation of the transactions contemplated hereby.


7.           Notices.  All notices, requests, demands, and other communications
required or permitted to be given or delivered under or by reason of the
provisions of this Agreement shall be in writing and shall be given by certified
or registered mail, postage prepaid, or, delivered by hand or by nationally
recognized air courier service, directed to the address of such person set forth
below:


If to GE:


General Electric Company
3135 Easton Turnpike
Fairfield, CT  06828
Attention:  General Counsel




If to GECC:


General Electric Capital Corporation
901 Main Street
Suite 800
Norwalk, CT  06851
Attention:  General Counsel




If to FDIC:


Federal Deposit Insurance Corporation
550 17th Street, N.W.
Washington, D.C.  20429
Attention:  Donald Hamm, Division of Supervision and Consumer Protection
Facsimile No.:  202-898-6676



 
(5)

--------------------------------------------------------------------------------

 

With a copy to:


Federal Deposit Insurance Corporation
550 17th Street, N.W.
Washington, D.C.  20429
Attention:  Michael B. Phillips, Counsel
Facsimile No.:  202-898-3581


Any such notice shall become effective when received (or receipt is refused) by
the addressee, provided that any notice or communication that is received (or
refused) other than during regular business hours of the recipient shall be
deemed to have been given at the opening of business on the next business day of
the recipient.  From time to time, any person may designate a new address for
purposes of notice hereunder by notice to such effect to the other persons
identified above.


8.           Assignment.  This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; provided, however, that neither GE
nor GECC may assign this Agreement or any of its rights, interests or
obligations hereunder.  Any purported assignment or delegation in violation of
this Agreement shall be null and void ab initio.


9.           Entire Agreement.  This Agreement embodies the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and merges in, supersedes and cancels all prior written or oral
commitments, arrangements or understandings with respect thereto.


10.           Modifications, Amendments and Waivers.  This Agreement may not be
modified or amended except by an instrument or instruments in writing signed by
the FDIC, GE and GECC.  Any party hereto may, only by an instrument in writing,
waive compliance by any other party or parties hereto with any term or provision
hereof on the part of such other party or parties hereto to be performed or
complied with.  No failure or delay of any party in exercising any right or
remedy hereunder shall operate as a waiver thereof, nor will any single or
partial exercise of any right or power, or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The waiver by any party
hereto of a breach of any term or provision hereof shall not be construed as a
waiver of any subsequent breach.  The rights and remedies of the parties
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have hereunder.


11.           Counterparts; Facsimile Signatures.  This Agreement may be
executed in any number of counterparts, each of which shall be an original and
all of which shall together constitute one and the same instrument.  It shall
not be necessary for any counterpart to bear the signature of all parties
hereto.  This Agreement and any amendments hereto, to the extent signed and
delivered by means of a facsimile machine, shall be treated in all manner and
respects as an original agreement and shall be considered to have the same
binding legal effect as if it were the original signed version

 
(6)

--------------------------------------------------------------------------------

 

thereof delivered in person.  No signatory to this Agreement shall raise the use
of a facsimile machine to deliver a signature or the fact that any signature or
agreement was transmitted or communicated through the use of a facsimile machine
as a defense to the formation or enforceability of a contract and each such
person forever waives any such defense.


12.           Governing Law.  THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED IN ACCORDANCE WITH FEDERAL LAW, BUT TO THE EXTENT FEDERAL LAW DOES NOT
PROVIDE A RULE OF DECISION, THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.
 
13.           Submission to Jurisdiction; Waiver of Jury Trial.  Each of GE and
GECC, for itself and its affiliates, hereby irrevocably and unconditionally:
 
(a)           (i) agrees that any suit, action or proceeding instituted against
it by any other party with respect to this Agreement may be instituted, and that
any suit, action or proceeding by it against any other party with respect to
this Agreement shall be instituted, only in the Supreme Court of the State of
New York, County of New York, or the United States District Court for the
Southern District of New York or the United States District Court for the
District of Columbia or the United States Court of Federal Claims (and appellate
courts from any of the foregoing) as the party instituting such suit, action or
proceeding may in his, her or its sole discretion elect, (ii) consents and
submits, for itself and its property, to the jurisdiction of such courts for the
purpose of any such suit, action or proceeding instituted against it by any
other party and (iii) agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law;
 
(b)           agrees that service of all writs, process and summonses in any
suit, action or proceeding pursuant to Section 13(a) may be effected by the
mailing of copies hereof by registered or certified mail, postage prepaid, to
the person being served at its address for notices pursuant to Section 7 (with
copies to such other persons as specified therein); provided, however, that
nothing contained in this Section 13 shall affect the ability of any party to be
served process in any other manner permitted by law; and
 
(c)           (i) waives any objection that it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement brought in any court specified in Section 13(a), (ii) waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum and (iii) agrees not to plead or claim
either of the foregoing.
 
14.           WAIVER OF JURY TRIAL.  EACH OF GE, FOR ITSELF AND ITS AFFILIATES,
GECC, FOR ITSELF AND ITS AFFILIATES, AND THE FDIC

 
(7)

--------------------------------------------------------------------------------

 

 
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY OF ANY DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT AND AGREES
THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.


15.           Severability.  Each party hereto agrees that any provision of this
Agreement which is rendered or held invalid, illegal or unenforceable in any
respect in any jurisdiction shall be ineffective, but such ineffectiveness shall
be limited as follows:  (a) if such provision is rendered or held invalid,
illegal or unenforceable in such jurisdiction only as to a particular person or
persons or under any particular circumstance or circumstances, such provision
shall be ineffective, but only in such jurisdiction and only with respect to
such particular person or persons or under such particular circumstance or
circumstances, as the case may be; (b) without limitation of clause (a), such
provision shall in any event be ineffective only as to such jurisdiction and
only to the extent of such invalidity, illegality or unenforceability, and such
invalidity, illegality or unenforceability in such jurisdiction shall not render
invalid, illegal or unenforceable such provision in any other jurisdiction; and
(c) without limitation of clause (a) or (b), such ineffectiveness shall not
render invalid, illegal or unenforceable this Agreement or any of the remaining
provisions hereof.  In the event any provision of this Agreement is rendered or
held invalid, illegal or unenforceable in any respect, the parties shall
negotiate in good faith to amend this Agreement to cure such invalidity,
illegality or unenforceability in a way that reflects the parties’ original
intent hereunder.


16.           No Presumption.  With regard to each and every term and condition
of this Agreement, each party hereto understands and agrees that the same have
or has been mutually negotiated, prepared and drafted by the FDIC, on the one
hand, and GE and GECC, on the other hand, and if at any time any such term or
condition is desired or required to be interpreted or construed, no
consideration shall be given to the issue of who actually prepared, drafted or
requested any term or condition of this Agreement or any agreement or instrument
subject hereto.


17.           Third Party Beneficiaries.  This Agreement is for the benefit of
each of the parties hereto and their respective permitted successors and
assigns, and no other person; provided, however, that the holders of GECC Senior
Unsecured Debt guaranteed by the FDIC pursuant to this Agreement and the Rule
shall be entitled to make a claim against the FDIC to receive payment of any
such debt in accordance with this Agreement and the Rule.


18.           General Applicability of Rule.  No provision of this Agreement
shall be construed to modify or amend the Rule.
 


[The next page is the signature page]



 
(8)

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned parties has caused this Agreement to
be executed by its respective officer or agent thereunto duly authorized on the
date first above written.


 
FEDERAL DEPOSIT INSURANCE CORPORATION
 
By:                                                                                         
                                                                          
Name:
Title:
 
GENERAL ELECTRIC COMPANY
 
 By:                                                                                                                                                         
Name:
Title:
 
GENERAL ELECTRIC CAPITAL CORPORATION
 
By:                                                                                          
                                                                          
Name:
Title:
 



 
(9)

--------------------------------------------------------------------------------

 
